Citation Nr: 0108861	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-11 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of right tibia and fibula fractures with deformity, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel





INTRODUCTION

The appellant served on active duty from December 1958 to 
August 1962.  This matter came before the Board of Veterans' 
Appeals (the Board) on appeal from a March 2000 rating 
decision of the Nashville, Tennessee Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The veteran has 
raised an additional issue of entitlement to a compensable 
rating for his service-connected scars of the right leg.  See 
VA Form 9, dated May 2000.  As this additional issue has not 
been adjudicated and developed, and is not inextricably 
intertwined with the issue on appeal, it is referred to the 
RO for appropriate action.  See Kellar v. Brown, 6 Vet. App. 
157 (1994); Godfrey v. Brown, 7 Vet. App. 398 (1995).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  The 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  In regard to the VA's duty to 
assist, the Board notes that the appellant submitted a 
written statement, dated April 1999, from Dr. Paul Duchastel; 
however, the appellant's treatment records from this 
physician have not been associated with the claims folder.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  
Specifically, this should include asking 
the veteran to identify all sources of 
treatment he has received for the 
disability at issue that are not already 
of record, and obtaining complete clinical 
records from all sources reported.  This 
should include VA and private medical 
records, and specifically the records of 
Dr. P. Duchastel. The RO shall inform the 
veteran if the VA is unable to secure any 
records sought, and advise him that he may 
submit such records himself.  If any 
additional records received tend to show 
that the disability at issue is more 
severe than shown on the last VA 
examination of record, the veteran should 
be scheduled for another VA orthopedic 
examination to determine the current 
severity of the disability at issue.  In 
any such examination, the clinical 
findings should be reported in detail, and 
the examiner should comment on functional 
impairment shown, any additional 
impairment due to pain, and any additional 
impairment during periods of exacerbation.  
should report

2.  Thereafter, the RO should readjudicate 
this claim.  If it remains denied, the 
appellant and his representative should be 
provided with an appropriate supplemental 
statement of the case and given the 
opportunity to respond.

The case should then be returned to the Board, if in order.  
The appellant need take no action unless he is notified.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	George R. Senyk
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


